ALLOWABILITY NOTICE
Information Disclosure Statement
The information disclosure statements (IDS) filed 12/27/2019, 09/18/2020, 02/19/2021, 04/22/2021 and 10/06/2021 are considered, initialed and are attached hereto. 

Status of the Claims
This application is in condition for allowance except for the presence of claims 1-5 and 12-20 directed to inventions non-elected without traverse.  Accordingly, claims 1-5 and 12-20 been cancelled.
Claims 6-11 are allowable. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In response to the 	Patent Trial and Appeal Board’s reversal of the rejection of claims 6-11 under 35 U.S.C. 103(a), claims 6-11 are allowed.
	The previous rejection of claims on the grounds of non-statutory double patenting are withdrawn (see copending application 15/809,160, abandoned).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641